Exhibit 10.15

 

Agreement Regarding Limited Liability

Company Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of October 31, 2005, among the undersigned pledgor (the
“Pledgor”), Nordea Bank Finland, Plc, New York Branch, not in its individual
capacity but solely as collateral agent (the “Pledgee”), and GMR Newbuilding 1,
LLC, as the issuer of the Limited Liability Company Interests (as defined below)
(the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a First Priority Pledge and Security Agreement, dated as of October 26,
2005 (as amended, amended and restated, modified or supplemented from time to
time, the “Pledge Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge Agreement), the
Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors (as
defined in the Pledge Agreement), and grant a first priority security interest
in favor of the Pledgee for the benefit of the Secured Creditors in, all of the
right, title and interest of the Pledgor in and to any and all Limited Liability
Company Interests (as defined in the Pledge Agreement), in each case issued from
time to time by the Issuer, whether now existing or hereafter from time to time
acquired by the Pledgor (all of such Limited Liability Company Interests, the
“Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest

 

--------------------------------------------------------------------------------


 

of the Pledgee) has been received by it, and (ii) the security interest of the
Pledgee in the Issuer Pledged Interests has been registered in the books and
records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420

 

5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.

 

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writing and addressed as follows:

 

(a)                                  if to any Pledgor, at:

 

c/o General Maritime Corporation, as agent

299 Park Avenue

New York, NY 10171-0002

Attention:  Chief Executive Officer

Telephone No.:  (212) 763-5600

Telecopier No.:  (212) 763-5603

 

--------------------------------------------------------------------------------


 

with copies to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  Thomas E. Molner, Esq.

Telephone No.:  (212) 715-9100
Telecopier No.:  (212) 715-8000

 

(b)                                 if to the Pledgee, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420

 

 (c)                               if to the Issuer, at:

 

c/o General Maritime Corporation, as agent

299 Park Avenue

New York, NY 10171-0002

Attention:  Chief Executive Officer

Telephone No.:  (212) 763-5600

Telecopier No.:  (212) 763-5603

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Articles 5 of the New York General Obligations Law.

 

*                                        
*                                         *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

GENERAL MARITIME CORPORATION,

 

as Pledgor

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

 

Name: John C. Georgiopoulos

 

 

 

Title:   Vice President

 

 

 

 

 

 

GMR ADMINISTRATION CORP.,

 

as Pledgor

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

 

Name: John C. Georgiopoulos

 

 

 

Title:   Treasurer

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW YORK
BRANCH,

 

not in its individual capacity but solely as

 

Pledgee

 

 

 

By

/s/ Martin Lunder

 

 

 

Name: Martin Lunder

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

By

/s/ Anne Engen

 

 

 

Name: Anne Engen

 

 

 

Title:   Vice President

 

 

 

 

 

 

GMR NEWBUILDING 1, LLC,

 

the Issuer

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

 

Name: John C. Georgiopoulos

 

 

 

Title:   Treasurer

 

 

--------------------------------------------------------------------------------